

THIRD AMENDMENT TO LEASE
 
THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made and entered into
as of the 11th day of February, 2005, by and between VISTA HOLDINGS, LLC, a
Nevada limited liability company (“Landlord”), and MPOWER COMMUNICATIONS CORP.,
a Nevada corporation (“Tenant”).


WHEREAS, Landlord, as assignee, and Tenant are parties to that certain Lease and
related Addendum dated as of May 1, 2000, as amended by that First Amendment to
Lease dated August 28, 2000, and that Second Amendment to Lease dated March 22,
2002 (collectively, the “Lease”); and


WHEREAS, Landlord and Tenant now desire to amend the Lease as provided herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, Landlord and
Tenant agree as follows:
 

1.  
Section 2.5 of the Lease is hereby amended in full to read as follows:

 
“2.5 EXPIRATION DATE: June 30, 2006, unless otherwise terminated in accordance
with the provisions of this Lease.”
 

2.  
Section 2.7 of the Lease is hereby amended in full to read as follows:

 
“2.7 LANDLORD’S ADDRESS FOR NOTICE:
 
Vista Holdings, LLC
c/o Station Casinos, Inc.
2411 W. Sahara Avenue
Las Vegas, Nevada 89102
Attention: General Counsel


RENT PAYMENT ADDRESS:


Equus Management Corporation
3400 W. Desert Inn Road, Suite 24
Las Vegas, Nevada 89102


TENANT’S MAILING ADDRESS:


Mpower Communications
175 Sully’s Trail
Pittsford, New York 14534
Attention: Michael Tschiderer”



3.  
The Lease is hereby amended by adding a new Section 6.9 to read as follows:



“6.9 Waiver of Certain Rent Obligations. Notwithstanding anything to the
contrary contained in this Lease, Landlord hereby waives its right to receive
from Tenant all Base Rent and Additional Rent that becomes due or payable
hereunder after January 31, 2005 (collectively, the “Waived Rent”).”



4.  
The first sentence of Section 26 of the Lease is hereby amended to read as
follows:

 
“Tenant shall not occupy the Premises after the Expiration Date without the
prior written consent of Landlord, which consent may be withheld in Landlord’s
sole and absolute discretion. Tenant hereby acknowledges and agrees that
irreparable damage would occur in the event that this Section 26 of this Lease
is not performed by Tenant in accordance with its specific terms or is otherwise
breached by Tenant. It is accordingly agreed that Landlord shall be entitled to
an injunction or injunctions to prevent breaches of this Section 26 by Tenant
and to enforce specifically the terms and provisions this Section 26, this being
in addition to any other remedy to which Landlord is entitled at law or in
equity.”
 

5.  
Section 36.6 of the Lease is hereby amended in full to read as follows:

 
“36.6 Choice of Law; Forum. This Lease shall be construed and enforced in
accordance with the Laws of the State. Each party hereto consents to, and waives
any objection to, Las Vegas, Nevada as the proper and exclusive venue for any
disputes arising out of or relating to this Lease.”



6.  
The Lease is hereby amended by adding a new Section 36.20 to read as follows:

 
“36.20 Early Termination Payment. In consideration of Tenant’s agreement to
change the Expiration Date to June 30, 2006 (as provided in Section 26),
Landlord agrees to pay to Tenant the sum of $7,727,750 (the “Early Termination
Payment”). The Early Termination Payment, which equals the difference between
$8,000,000.00 and the approximate value of the Waived Rent, shall be due and
payable not later than January 31, 2005. Additionally, in the event it is
necessary for Tenant to supply fiber optic cable to Tenant’s new location,
Landlord shall reimburse Tenant for the actual costs incurred by Tenant in
connection therewith (the “Fiber Optic Cable Payment”); provided, however, that
the Fiber Optic Cable Payment shall in no event exceed $500,000.00. To obtain
the Fiber Optic Cable Payment, Tenant shall submit written documentation to
Landlord which sets forth in reasonable detail the total amount of the actual
costs incurred by Tenant in connection with supplying fiber optic cable to
Tenant’s new location, together with supporting materials (i.e., invoices and
receipts) with respect to such costs. The Fiber Optic Cable Payment shall be due
and payable within thirty (30) days following Landlord’s receipt of such written
documentation.”
 

7.  
The Lease is hereby amended by adding a new Section 36.21 to read as follows:

 
“36.21 Guarantee of Landlord’s Obligations. Station Casinos, Inc., a Nevada
corporation and sole member of Landlord, hereby, to the fullest extent permitted
under applicable law, irrevocably and unconditionally guarantees to Tenant the
prompt performance and payment in full when due of all obligations of Landlord
under this Lease and hereby agrees to take all reasonably necessary action as
the sole member of Landlord to cause Landlord to perform its obligations under
this Lease.”
 

8.  
Capitalized terms not otherwise defined in this Third Amendment shall have the
meanings set forth in the Lease.

 

9.  
Except as expressly amended by this Third Amendment, all other terms and
provisions of the Lease shall remain unaltered, are hereby reaffirmed, and shall
continue in full force and effect.

 

10.  
This Third Amendment may be executed in counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same document,
with the same effect as if all parties had signed on the same page. Facsimile
copies hereof and facsimile signatures thereon shall have the same force and
effect as originals.

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date first written above.

 
 

        VISTA HOLDINGS, LLC  
   
   
  By:   /s/ Richard Haskins  

--------------------------------------------------------------------------------

Richard Haskins   Manager


 


        MPOWER COMMUNICATIONS CORP.  
   
   
  By:   /s/ Russell Zuckerman  

--------------------------------------------------------------------------------

Russell Zuckerman   Senior Vice President & General Counsel

 
 
FOR PURPOSES OF SECTION 36.21 OF THE
LEASE ONLY:


        STATION CASINOS, INC.  
   
   
  By:   /s/ Richard Haskins  

--------------------------------------------------------------------------------

Richard Haskins   Executive Vice President


 